COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 ROSA SERRANO D/B/A THE LENS                     §                No. 08-15-00044-CV
 FACTORY,
                                                 §                  Appeal from the
                       Appellant,
                                                 §             County Court at Law No. 7
 v.
                                                 §              of El Paso County, Texas
 CITY BANK AND OLD REPUBLIC
 NATIONAL TITLE INSURANCE                        §               (TC# 2015-DCV-1079)
 COMPANY,
                                                 §
                        Appellees.
                                                 §

                                             ORDER

       Appellant filed an affidavit of indigence directly with the Court in the above-styled and

numbered appeal, and Appellees responded by filing contests. The Court has determined that it

is necessary to refer the contests on the affidavit of indigence to the trial court for the purpose of

hearing evidence and granting relief. TEX.R.APP.P. 20.1(h)(4).

       It is therefore ordered that the trial court conduct a hearing on Appellees’ contests within

ten days after the trial court receives this order as required by Rule 20.1(i)(2)(B), or within

twenty days after the date of an order extending the time for a hearing as permitted by Rule

20.1(i)(3). At the hearing, the burden will be on Appellant to prove the allegations contained

within the affidavit of indigence. See TEX.R.APP.P. 20.1(g)(1). In the event the trial court does

not conduct the hearing and rule upon the contest by the deadlines specified by Rule 20.1, the


                                                  1
affidavit’s allegations will be deemed true, and Appellant will be allowed to proceed on appeal

without advance payment of costs. TEX.R.APP.P. 20.1(i)(4).

       The trial judge shall forward its order on the contests to the District Clerk of El Paso

County, Texas as soon as possible but no later than three days after the order is signed. The

District Clerk shall prepare and forward a supplemental clerk’s record containing the order on

the contests to this Court as soon as possible but no later than five days after the trial court files

the order. Further, the trial court’s reporter shall prepare, certify, and file the record of the

hearing on the contests with this Court as soon as possible but no later than five days after the

hearing on the contests. In the event the trial court sustains the contests and Appellant appeals

that decision, the deadline for filing the reporter’s record as specified in Rule 20.1(j)(3) will be

applicable. Further, Appellant must comply with the requirements of Rule 20.1(j) in order to

challenge any adverse ruling.

       The appellate deadlines in this appeal shall be suspended pending resolution of

Appellees’ contests to the affidavit of indigence. The Court will enter an order reestablishing the

appellate deadlines after the indigence issue is resolved.

       IT IS SO ORDERED this 17th day of May, 2016.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)




                                                  2